Opinion issued January 26, 2016




                                          In The

                                  Court of Appeals
                                         For The

                             First District of Texas
                                ————————————
                                  NO. 01-15-00969-CV
                               ———————————
                              ALI YAZDCHI, Appellant
                                             V.
                         BBVA COMPASS BANK, Appellee


                     On Appeal from the 152nd District Court
                              Harris County, Texas
                        Trial Court Case No. 2015-05657


                             MEMORANDUM OPINION

       Appellant, Ali Yazdchi, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5 (requiring payment of

fees in civil cases unless indigent), 20.1 (listing requirements for establishing indigence);

see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), § 51.941(a) (Vernon
2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of appeals); Order Regarding

Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before

the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28,

2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of appeals).


       On December 14, 2015, this Court notified appellant of the past due fee and

advised him of the possibility of dismissal if he did not respond. On December 29, 2015,

appellee, BBVA Compass Bank, filed a motion to dismiss based on the nonpayment of

fees. After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c)

(allowing involuntary dismissal of case).


       We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.


                                         PER CURIAM

Panel consists of Justices Higley, Huddle, and Lloyd.




                                             2